DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No amendments were made by Applicant.
Claims 1-2, 4-5, and 7-22 are now pending.
Response to Arguments
First Argument:
	Applicant asserts that Rolandi and Jordan cannot be combined because of some restriction of allowed angles in Rolandi that excludes structure of Jordan (Remarks Pages 8-11).
	Examiner’s Response:
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Firstly, Applicants argument should be directly addressed. Applicant’s argument itself does not hold up given all benefit of the doubt because Applicant has improperly drawn the “restricted” angles of Rolandi onto the structure of Jordan on page 10 for multiple reasons. Starting out, the angle of the microstructure is defined by a “line, through the body, connecting the tip to a center point.  The "center point" is the center of the foundation.  The angle ("center point angle"; .theta_c) formed between the line and the base defines the angle of the entire microstructure” (see [0099]). Applicant has misdrawn this angle to not extend to the center point of the foundation while also extending entirely through the body of the structure. Rolandi further states: “Curved microstructures may be defined by an angle if a tip-to-center point line can be drawn so as to define an angle in relation to the base.  However, extensively curved microstructures may not allow a straight line to be drawn through the body from the tip to the center point” (see [0101]). So as seen in the Annotated Figure of Jordan below (which draws a 
Secondly, Rolandi actually provides disclosure that states: “Angled and/or curved microstructures may have a shape that positions the tip beyond the foundation.  Examples of such microstructures are illustrated schematically in FIG. 5a and photographically in FIG. 2b.  Additionally, it will be appreciated that any microstructure, no matter the body shape, angle, and/or curvature, that has a tip position as described is contemplated by the present embodiment.” Here it is very clear that Rolandi actually provides ANY tip structure to be contemplated if it has a tip that extends past the base, no matter its body shape, angle, or curvature. Rolandi clearly never intended their paragraph to be excluding any tip structure as Applicant asserts.
As such it is clear that there is no issue of Rolandi being modified by Jordan, and as shown Rolandi permits any other tip structure in their disclosure.

    PNG
    media_image1.png
    318
    374
    media_image1.png
    Greyscale

Second Argument:
	Applicant appears to essentially assert on page 11 arguments against the analogousness of Jacobs to Rolandi/Jordan and the motivation to combine (Remarks Page 11).
	Examiner’s Response:
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Jacobs is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jacobs and Rolandi are each classified A61B17/08 thus being in clearly analogous arts. Further Jacobs, Rolandi, and Jordan all relate to spiked structures in order to keep an object adhered to skin, thus clearly all being pertinent to the same overall problem. The structures of the references do not have to be exactly the same as Applicant appears to assert in order for modifications to be found obvious.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jacobs provides clear motivation for its structures; Jacobs Col. 2 lines 54-60, improved mechanical phase of wound healing, improve the chances of a good cosmetic healing result, and also reduce wound closure time, and having such a tip axis makes it such that the gripping structure provides strong directional forces to close the wound, see .
Also further the spikes across these references of Rolandi, Jordan, and Jacobs do not have to be the exact same size in order for each of them to provide teachings/disclosure towards spikes that all have the same overall functionality of skin/tissue adhesion.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 15-19, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi (US 20150305739 A1) in view of Jordan (US 20150209147 A1) in view of Jacobs (US 6645226 B1).
Regarding claim 1, Rolandi discloses a bandage (Title, wound closure device; also known as a bandage [0070]) comprising: 
a base substrate having an inner surface and an outer surface and a central region positionable over a wound (See annotated figure 16 below, where the “base substrate” is the backing according to Rolandi [172]; also see Figure 19 for being over a wound); and 
a mechanical coupling system comprising at least two mechanical coupling members spaced apart from each other and spaced apart from the central region (See annotated figure 16 below, where there are two arrays of mechanical coupling members spaced apart with the central region in the middle), at least one of the at least two mechanical coupling members comprising: 
a base having a lower surface and an upper surface, thereby defining a thickness (See annotated figure 16 below, where the two surfaces defines a thickness and see [0274] where the base has a thickness of ~140 um, and see [0172] where it is strictly defined that the bases have two surfaces, upper and lower, however for purposes of examination these arbitrary defined surfaces will be swapped); 
a plurality of gripping structures (array of microstructures grip the skin [0198]) extending from the lower surface of the base (See annotated figure 16 below, also [0172] “one or more microstructures protrude perpendicularly or at an angle from the upper of said surfaces”, wherein for examination we are reading this as “lower of said surfaces”).

    PNG
    media_image2.png
    590
    937
    media_image2.png
    Greyscale

Rolandi does not disclose a plurality of the gripping structures having a base configuration and an upstanding structure, the upstanding structure including a front curved wall, a first trailing wall extending from a first side of the front curved wall and a second trailing wall extending from a second side of the front curved wall, with an outer backbone joining the first trailing wall and the second trailing wall opposite the front curved wall, with the front curved wall and the outer backbone curving so as to terminate at a tip, and wherein the upstanding structure extends outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion.
However, Jordan teaches an analogous plurality of the gripping structures 32 (“plurality of soft tissue spikes 32 that allow the malar implant 10 to adhere to and grip soft tissue” [0025]) having a base configuration and an upstanding structure (See annotated figure 8 below, where there is a isosceles base and a 3D upstanding structure extending from the base), the upstanding structure including a front curved wall, a first trailing wall extending from a first side 

    PNG
    media_image3.png
    548
    748
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the structure of the microstructures in Rolandi with the structure of the spikes 32 as taught by Jordan in order to increase the securement of the wound closing device such that it may resist outside forces from being released before the wound has finished healing [0025]. 

However, Jacobs teaches another analogous plurality of gripping structures 304 (See Annotated Figure 3C/3D below; see Col. 5 lines 5-22 where these are “attachment points” or “barbs”) for an analogous wound closure device (Abstract) having an analogous base configuration (See 3C/3D below, where there is a base shape connecting the structure 304 to the base) and an analogous upstanding structure (See 3D below, where structure 304 has a vertical structure to it), an analogous first trailing wall (See Annotated Figure 3C/3D below) and an analogous second trailing wall (See Annotated Figure 3C/3D below), with an analogous outer backbone joining the first trailing wall and the second trailing wall opposite the front of the gripping structure (See Annotated Figure 3C/3D below), with the outer backbone curving so as to terminate at a tip (See Annotated Figure 3C/3D below), the tip defining a tip axis, wherein the tip axis, as defined by the outer backbone at the tip is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface of the base (See Annotated Figure 3C/3D below, where the tip of 304 is defined majorly by the outer backbone such that the tip is parallel to the base; wherein then there would be a tip axis that is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface), and wherein the analogous upstanding structure also extends outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion (See Annotated Figure 3C/3D below, where the area pointed to be the tip is an overhanging portion that is outside the base configuration), wherein this gripping structure improves the mechanical phase of healing, improves the chances of a good cosmetic healing result, and also reduces wound closure time (Col. 2 lines 54-60), and having such a tip axis makes it such that the gripping structure provides strong directional forces to close the wound.


    PNG
    media_image4.png
    712
    926
    media_image4.png
    Greyscale

Regarding claim 2, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined above, Rolandi further discloses the plurality of gripping structures comprises an array of spaced apart gripping structures extending from the lower surface of the base (See Figure 8a-1, where there is an array of the gripping structures extending from a base surface).
Regarding claim 4, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined, Rolandi discloses the base configuration is substantially triangular (See Annotated Figure 8 of Jordan above, wherein the structure of Jordan teaches a base configuration of an isosceles triangle).
Regarding claim 5, Rolandi in view of Jacobs in view of Jordan discloses the invention of claim 4 above.
As combined, Rolandi discloses the base configuration comprises an isosceles triangle (See Annotated Figure 8 of Jordan above, wherein the structure of Jordan teaches a base configuration of an isosceles triangle).
Regarding claim 7, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 5 above.
As combined above, Rolandi further discloses a height of the gripping structure defined by a distance from the lower surface of the base to the tip is at least two times larger than the thickness of the base (In Rolandi, the base has thicknesses ranging from 125 um to 1000 um [0150] and the height ranges of the microneedles is 1 um to 3000 um [0141] so taking into account the change of structure, the height of the base to the tip from structure as taught by Jordan as combined would be at least two times larger than the thickness of the base).
Regarding claim 8, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 7 above.

Regarding claim 15, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined above, Rolandi further discloses a first one of the at least two mechanical coupling members is on one side of the central region, with a second one of the at least two mechanical coupling members being on an opposite side of the central region from the first one of the at least two mechanical coupling members (See annotated figure 16 from Rolandi above, where the two mechanical coupling members are on opposite sides of the central region).
Regarding claim 16, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined above, Rolandi discloses each of the at least two mechanical coupling members are at least one of adhered, RF welded and heat sealed to the base substrate (The backing, base substrate, is attached to the mechanical coupling members, bases with microstructures, via gluing which is adherence [Rolandi, 0172]).
Regarding claim 17, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined above, Rolandi further discloses the at least two mechanical coupling members are on opposite sides of the central region of the base substrate (See annotated figure 16 from Rolandi above, where the two mechanical coupling members are on opposite sides of the central region, also see [0192] where the specification notes the two microstructure arrays may be separated by the isthmus, or central region).
Regarding claim 18, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 17 above.
As combined above, Rolandi further discloses each of the at least two mechanical coupling members further includes at least two same side mechanical coupling members, such that at least four mechanical coupling members are coupled to the base substrate (See [Rolandi 0192-194] where there may be up to 100 microstructure arrays, mechanical coupling members, such that there could be at least two arrays on either side of the isthmus and at least four arrays overall on the device).
Regarding claim 19, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 18 above.
As combined above, Rolandi further discloses that at least one of the at least two same side mechanical coupling members are spaced apart from each other (See [Rolandi 0193] where the plurality of arrays, coupling members, may be separated from another by any appropriate spacing).
Regarding claim 20, Rolandi discloses a mechanical coupling member (See annotated figure 16 above) for extension into the skin of a user for releasable attachment thereto (the microstructure array in the coupling member penetrates the skin [0008], and the device may be removed preferably when wound has closed and healed [0186]), the mechanical coupling member comprising: 
a base having a lower surface and an upper surface, thereby defining a thickness (See annotated figure 16 above, where the two surfaces defines a thickness and see [0274] where the base has a thickness of ~140 um, and see [0172] where it is strictly defined that the bases have two surfaces, upper and lower, however for purposes of examination these arbitrary defined surfaces will be swapped); 
a plurality of gripping structures (array of microstructures grip the skin [0198]) extending from the lower surface of the base(See annotated figure 16 above, also [0172] “one or more 
Rolandi does not disclose a plurality of the gripping structures having a base configuration and an upstanding structure, the upstanding structure including a front curved wall, a first trailing wall extending from a first side of the front curved wall and a second trailing wall extending from a second side of the front curved wall, with an outer backbone joining the first trailing wall and the second trailing wall opposite the front curved wall, with the front curved wall and the outer backbone curving so as to terminate at a tip, and wherein the upstanding structure extends outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion.
However, Jordan teaches an analogous plurality of the gripping structures 32 (“plurality of soft tissue spikes 32 that allow the malar implant 10 to adhere to and grip soft tissue” [0025]) having a base configuration and an upstanding structure (See annotated figure 8 below, where there is a isosceles base and a 3D upstanding structure extending from the base), the upstanding structure including a front curved wall, a first trailing wall extending from a first side of the front curved wall and a second trailing wall extending from a second side of the front curved wall, with an outer backbone joining the first trailing wall and the second trailing wall opposite the front curved wall (See Annotated Figure 8), with the front curved wall and the outer backbone curving so as to terminate at a tip (See Figures 6-9, where the structures 32 have a curvature to a tip) and wherein the upstanding structure extends outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion (See Annotated Figure 8). The structure of these spikes 32 resist the forces of gravity and other forces to ensure fully secure attachment to whatever they are gripping [0025].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the structure of the microstructures in Rolandi with the structure of the spikes 32 as taught by Jordan in order to increase the 
	As combined, Rolandi does not disclose the tip defining a tip axis, wherein the tip axis, as defined by the outer backbone at the tip is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface of the base.
However, Jacobs teaches another analogous plurality of gripping structures 304 (See Annotated Figure 3C/3D below; see Col. 5 lines 5-22 where these are “attachment points” or “barbs”) for an analogous wound closure device (Abstract) having an analogous base configuration (See 3C/3D below, where there is a base shape connecting the structure 304 to the base) and an analogous upstanding structure (See 3D below, where structure 304 has a vertical structure to it), an analogous first trailing wall (See Annotated Figure 3C/3D below) and an analogous second trailing wall (See Annotated Figure 3C/3D below), with an analogous outer backbone joining the first trailing wall and the second trailing wall opposite the front of the gripping structure (See Annotated Figure 3C/3D below), with the outer backbone curving so as to terminate at a tip (See Annotated Figure 3C/3D below), the tip defining a tip axis, wherein the tip axis, as defined by the outer backbone at the tip is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface of the base (See Annotated Figure 3C/3D below, where the tip of 304 is defined majorly by the outer backbone such that the tip is parallel to the base; wherein then there would be a tip axis that is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface), and wherein the analogous upstanding structure also extends outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion (See Annotated Figure 3C/3D below, where the area pointed to be the tip is an overhanging portion that is outside the base configuration), wherein this gripping structure improves the mechanical phase of healing, improves the chances of a good cosmetic healing result, and also 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the tip (See Annotated Figure 8 of Jordan) of the upstanding structure of Jordan as combined of the microstructures in Rolandi as combined to be the tip as taught by Jacobs above which defines a tip axis, wherein the tip axis, as defined by the outer backbone at the tip is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface of the base (See Annotated Figure 3C/3D of Jacobs and the discussion above) in order to improve the mechanical phase of wound healing, improve the chances of a good cosmetic healing result, and also reduce wound closure time (Jacobs Col. 2 lines 54-60) and having such a tip axis makes it such that the gripping structure provides strong directional forces to close the wound.
Regarding claim 21, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 20 above.
As combined above, Rolandi further discloses the mechanical coupling members being attachable to a base substrate to form a bandage (the device as depicted in Rolandi can be called a bandage [0070], and there is a backing, a base substrate, present to attach the coupling members onto [0082]).
Claims 9-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi (US 20150305739 A1) in view of Jordan (US 20150209147 A1) in view of Jacobs (US 6645226 B1) in further view of Harvey (US 4430998 A).
Regarding claim 9, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
As combined above, Rolandi further discloses that the gripping structures (microstructures) may be directly affixed to the backing (so the base substrate and base may be 

    PNG
    media_image5.png
    374
    629
    media_image5.png
    Greyscale

As combined above, Rolandi does not disclose a grasping opening defined within the outer perimeter, and wherein the plurality of gripping structures is positioned between the outer perimeter and the grasping opening.
However, Harvey teaches an analogous wound closure device (Title) with a grasping opening 56 (See figure 5, Col. 4 lines 19-22, where 56 is defined in the specification as inspection openings) defined within the outer perimeter (See annotated figure 5 below). These openings 56 can be covered or uncovered by strip 54, such that the openings 56 may be used to inspect the wound site and leave the wound open to air if needed (Col. 4 lines 15-32). 

    PNG
    media_image6.png
    365
    652
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one of openings 56 as taught by Harvey to the central region of the base of Rolandi in order to allow the wound site be inspected and leave open to air if needed (Col. 4 lines 15-32). With such opening 56, the plurality of gripping structures (microstructures) would be positioned between the outer perimeter and the grasping opening (based on if an opening was added to the annotated figure 13a above in the central region).
Regarding claim 10, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 9 above.
As combined above, Rolandi further discloses the base includes a leading edge and a trailing edge (See annotated figure 13a-13b above) a plurality of the plurality of gripping structures being positioned between the grasping opening and the leading edge and a plurality of the plurality of the gripping structures being positioned between the grasping opening and the trailing edge (See annotated figure 13a-13b above, wherein as combined there is an opening in the central region).
Regarding claim 11, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 10 above.
As combined above, Rolandi further discloses the tip of each of the gripping structures faces the leading edge ([0155], all of the microstructures in an array may face the same direction; [0164] in embodiments with multiple arrays (such as that seen in Figure 13 above) the arrays may be identical; so if the arrays are identical then all of the tips of gripping structure may be facing the same direction where this may be the leading edge; where “angle” refers to a direction a tip is facing [0100]).
Regarding claim 12, Rolandi in view of Jacobs in further view of Harvey discloses the invention of claim 11 above.
As combined, Rolandi discloses the base configuration is substantially triangular and Jordan further teaches the base configuration shape would have a leading edge (See Annotated Figure 8 above), a first and second rearward trailing edge extending therefrom and meeting at a rear intersection region (See Annotated Figure 8 above) with the leading edge being substantially perpendicular to the tip axis (See Annotated Figure 8 above, where the tip of Jordan overall is pointing perpendicularly to that of the leading such that when in combination with the overall gripping structure of Jacobs the tip axis would be substantially perpendicular to that of the leading edge).
Regarding claim 13, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 12 above.
As combined above, Jordan further teaches the base configuration comprises an isosceles triangle (See Annotated Figure 8 above, and the combination above).
As combined above, Jacobs further teaches the upstanding structure includes an outer backbone that extends from the rear intersection region to the tip (See Annotated Figure 3C/3D above, where the backbone runs from a rear point to the tip).
Regarding claim 14, Rolandi in view of Jordan in view of Jacobs in further view of Harvey in view of Jordan discloses the invention of claim 13 above.
As combined above, Jacobs in combination with Jordan discloses a first upstanding edge extends from the intersection of the leading edge and the first rearward travelling edge to the tip, and the second upstanding edge extends from the intersection of the leading edge and the second rearward travelling edge to the tip, to, in turn define a front curved wall, a first trailing wall and a second trailing wall (See Annotated Figure 8 of Jordan above, where in combination with the structure as shown in Annotated Figure 3C/3D of Jacobs the base configuration would have such edges for the trailing walls and front curved wall).
Regarding claim 22, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 20 above.
As combined above, Rolandi further discloses that the gripping structures (microstructures) may be directly affixed to the backing (so the base substrate and base may be essentially integral) [0113] and the base includes an outer perimeter (See annotated Figure 13a-13b above).
As combined above, Rolandi does not disclose a grasping opening defined within the outer perimeter, and wherein the plurality of gripping structures is positioned between the outer perimeter and the grasping opening.
However, Harvey teaches an analogous wound closure device (Title) with a grasping opening 56 (See figure 5, Col. 4 lines 19-22, where 56 is defined in the specification as inspection openings) defined within the outer perimeter (See annotated figure 5 below). These openings 56 can be covered or uncovered by strip 54, such that the openings 56 may be used to inspect the wound site and leave the wound open to air if needed (Col. 4 lines 15-32). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one of openings 56 as taught by Harvey to the central region of the base of Rolandi in order to allow the wound site be inspected .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021